                                             June 29, 2021

BY ECF
Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street
New York NY 10007

Re:    United States v. Raul Gutierrez-Campos
       21 Cr. 40 (JPC)

Dear Judge Cronan,

       I write to request a modification to Mr. Gutierrez-Campos’s bail conditions in the above-
captioned case. Specifically, we ask the Court to replace his “home detention” condition with
“curfew enforced by location monitoring” with the curfew time to be set by Pretrial Services.

        Mr. Gutierrez-Campos was released on bail on January 22, 2021. See Dkt. No. 9.
Pretrial Services by Officer Ashley Cosme reports that Mr. Gutierrez-Campos has been very
compliant with the terms of his release to date. He has continued to work 6 days per week. The
requested modification will give Mr. Gutierrez-Campos an opportunity to run personal errands
(such as getting a haircut, doing laundry, etc.) on the one day a week that he is not at work. If
this request is granted, Mr. Gutierrez-Campos will continue to wear an electronic monitoring
bracelet.

       Pretrial Services by Officer Cosme and the government by Assistant United States
Attorney David Robles both have no objection to this request.

       Thank you for your consideration

Respectfully submitted,
/s/
Sylvie Levine
212-417-8729
                                               SO ORDERED:



                                               _______________________________
                                               HONORABLE JOHN P. CRONAN
                                               United States District Judge


cc: Pretrial Officer Cosme & A.U.S.A. Robles (by email)
